 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11   ALBERT DENNIS SHERROD,                         1:19-cv-00839-GSA-PC
12                  Plaintiff,                      SECOND ORDER REQUIRING
                                                    PLAINTIFF TO FILE AN APPLICATION
13         vs.                                      TO PROCEED IN FORMA PAUPERIS OR
                                                    PAY $400 FILING FEE WITHIN 45 DAYS
14   UNKNOWN,
                                                    FORTY-FIVE-DAY DEADLINE
15                  Defendant.
                                                    ORDER FOR CLERK TO SEND
16                                                  PLAINTIFF APPLICATION TO PROCEED
                                                    IN FORMA PAUPERIS
17

18

19          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with this civil rights
20   action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing this action on
21   June 10, 2019, in the Sacramento Division of the United States District Court for the Eastern
22   District of California. (ECF No. 1.) On June 14, 2019, the case was transferred to this court.
23   (ECF No. 4.)
24          On June 17, 2019, the court issued an order requiring Plaintiff to file an application to
25   proceed in forma pauperis or pay the $400.00 filing fee for this action within 45 days. (ECF
26   No. 5.) On July 22, 2019, Plaintiff notified the court that his submission of an inmate trust
27   account statement had been delayed because he needed to work with his former counselor to
28   obtain the document. (ECF No. 6.)

                                                     1
 1           More than 45 days have passed since the court’s prior order, and the court has not
 2   received Plaintiff’s application to proceed in forma pauperis, trust account statement, or
 3   $400.00 filing fee. Plaintiff shall be afforded another opportunity to submit the application or
 4   pay the filing fee.
 5           Accordingly, IT IS HEREBY ORDERED that:
 6           1.      The Clerk is directed to send Plaintiff an application to proceed in forma
 7   pauperis;
 8           2.      Within 45 days of the date of service of this order, Plaintiff is required to
 9   complete and submit the enclosed application to proceed in forma pauperis or pay the $400.00
10   filing fee for this case; and
11           3.      Plaintiff’s failure to comply with this order shall result in a recommendation that
12   this case be dismissed.
13
     IT IS SO ORDERED.
14

15       Dated:     August 8, 2019                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                      2
